DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Downlight Apparatus with Angularly Adjustable Light Source Support.

Claim Objections
Claims 1, 10-12 and 20 are objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Dependent claim 9 fails to provide proper antecedent basis for the limitation “the connector”.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 9 as attempting to define the “bowl housing” as further including a connector for coupling it to the rotation bracket arms.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A downlight apparatus[[,]] comprising: 
a surface rim with [[an]]a rim edge and a lateral wall; 
a rotation bracket comprising a bracket body and two arms, wherein each arm has an arm bottom and [[a]]an arm top, wherein the rotation bracket is attached to the lateral wall; 
a bowl housing with a bowl edge, wherein the bowl edge defines a light opening, wherein the arm tops of the two arms are attached to the bowl edge, wherein the bowl housing is rotatable with a tilt angle with respect to the arm tops; and 
a light source mounted inside the bowl housing for emitting a light from the light opening.

CLAIM 9.	The downlight apparatus of claim 8, the bowl housing further comprising a connector configured to couple the bowl housing to the rotation bracket, wherein the connector has a protruding shaft to fit in a rotation hole of the arm top. 

CLAIM 10.	The downlight apparatus of claim 8, further comprising a driver box, wherein the driver box and [[ths]]the surface rim are fixed on opposite sides [[fo]]of the fixing bar. 

CLAIM 11.	The downlight apparatus of claim 1, wherein the [[blow]]bowl housing has a socket for transmitting electricity to the light source. 

CLAIM 12.	The downlight apparatus of claim 1, wherein the bowl housing has an outer part made of metal material for heat dissipation.

CLAIM 20.	The downlight apparatus of claim 1, wherein the light source comprises multiple types of LED modules, a control circuit and a light source plate, wherein the control circuit is connected to a manual switch for changing a mixed light parameter of the multiple types of LED modules, wherein the LED modules and the control circuit are placed on the light source plate, wherein electricity is supplied to control circuit and the LED modules from a driver, wherein the driver is placed outside the bowl housing.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being DAVIS et al. (U.S. Pat. 10,317,054).

Regarding independent claim 1, DAVIS et al. discloses a downlight apparatus 200 (as seen in Figure 2) includes a surface rim 102 (as seen in Figure 2) with an rim edge (upper edge of element 110, as seen in Figure 2) and a lateral wall 110 (as seen in Figure 2); a rotation bracket 104 (as seen in Figure 2) having a bracket body 104 (body of element 104, as seen in Figure 2) and two arms (portions of element 104 including element 214, as seen in Figure 2), wherein each arm has an arm bottom (lower end of the portions of element 104 including element 214, as seen in Figure 2) and an arm top (upper end of the portions of element 104 including element 214, as seen in Figure 2), wherein the rotation bracket 104 is attached to the lateral wall 110 (as seen in Figure 5); a bowl housing 106 (as seen in Figure 2) with a bowl edge (lower edge of element 106, as seen in Figure 5), wherein the bowl edge defines a light opening (as seen in Figure 5), wherein the arm tops of the two arms are attached to the bowl edge (see lines 8-12 of column 6), wherein the bowl housing 106 is rotatable with a tilt angle with respect to the arm tops (as seen in Figure 4B); and a light source 202 (as seen in Figure 2) mounted inside the bowl housing 106 (as seen in Figure 5) for emitting a light from the light opening (as seen in Figure 5). 

Regarding independent claim 2, DAVIS et al. further discloses the bracket body 104 is a ring shape (as seen in Figure 4B). 

Regarding independent claim 3, DAVIS et al. further discloses the bracket body 104 is rotatable along the lateral wall 110 of the surface rim 102 (see lines 28-34 of column 7). 

Regarding independent claim 4, DAVIS et al. further discloses the arm top has a bent part for fitting a connector 206 (as seen in Figure 2) of the bowl edge (see lines 8-12 of column 6). 

Regarding independent claim 6, DAVIS et al. further discloses the connector 206 (as seen in Figure 2) has a sleeve for preventing detachment of the arm top from the connector (periphery of opening 206, as seen in Figure 2). 

Regarding independent claim 8, DAVIS et al. further discloses a fixing bar 120/122 (as seen in Figure 1A) attached to the surface rim (as seen in Figure 1A), wherein a pair of fixing units (rounded ends of element 120/122, as seen in Figure 1A) are attached to the fixing bar 120/122 (as seen in Figure 1A) for fixing the downlight apparatus 200 to an installation cavity (see lines 51-56 of column 4). 

Regarding independent claim 9, as best understood, DAVIS et al. further discloses the connector 206 has a protruding shaft 118 (as seen in Figure 1A) to fit in a rotation hole 214 of the arm top (as seen in Figure 1A). 

Regarding dependent claim 12, as best understood, DAVIS et al. further discloses the bowl housing 106 having an outer part made of metal material for heat dissipation (see lines 67 of column 5, and 1 and 2 of column 5).

Regarding independent claim 15, DAVIS et al. further discloses a lens 204 (as seen in Figure 2) is attached to the bowl housing 106 (as seen in Figure 5) for guiding the light to form a light pattern (as seen in Figure 5).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS et al. (U.S. Pat. 10,317,054).

Regarding dependent claim 10, DAVIS et al. discloses all the limitations of the claims, as previously detailed, except a driver box, wherein the driver box and the surface rim are fixed on opposite sides of the fixing bar.
However, the examiner takes Official Notice of the use and advantages of drivers, specifically for powering light sources, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known driver for powering the light source 202 in the patented apparatus of DAVIS et al., to obtain the predictable result of providing the light source 202 with the required power. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).  It would have been further obvious to one of ordinary skill in the art at the time the invention was made to fix the driver box opposite the surface rim with respect to the fixing bar, to obtain the predictable result of positioning the driver box closer to the light source 202 power input.

Regarding dependent claim 11, as best understood, DAVIS et al. discloses all the limitations of the claims, as previously detailed, except the bowl housing 106 having a socket for transmitting electricity to the light source 202. 
However, the examiner takes Official Notice of the use and advantages of sockets, specifically for providing electricity to light sources, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known socket for the bowl housing 106 in the patented apparatus of DAVIS et al., to obtain the predictable result of enabling the apparatus to transmit electricity to the light source 202. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS et al. (U.S. Pat. 10,317,054) in view of PICKARD et al. (U.S. Pat. 8,529,102).

Regarding dependent claim 13, DAVIS et al. discloses all the limitations of the claims, as previously detailed, except a reflective cup is disposed to surround the light source 202 for guiding the light to the light opening. 
However, PICKARD et al. discloses a lamp 100 (as seen in Figure 1) including a light source 102 (as seen in Figure 1), and a reflective cup 106 (as seen in Figure 1) disposed to surround the light source 102 (as seen in Figure 1) for guiding the light to a light opening 110 (as seen in Figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply substitute the lamp 100 of PICKARD et al. for the light source 202 in the patented apparatus 200 of DAVIS et al., to obtain the predictable result of providing the apparatus 200 with a light source having many desirable advantages (e.g. reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production) over other light sources. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 14, the teachings of DAVIS et al. and PICKARD et al. individually disclose, or at least suggest when combined, all the limitations of the claims, as previously detailed, with PICKARD et al. further disclosing a light passing cover 110 (as seen in Figure 1), wherein a cover edge (peripheral edge of element 110, as seen in Figure 1) of the light passing cover 110 presses the reflective cup 106 to the housing 108. 

Regarding dependent claim 20, DAVIS et al. discloses all the limitations of the claims, as previously detailed, except the light source 202 including multiple types of LED modules, a control circuit and a light source plate, wherein the control circuit is connected to a manual switch for changing a mixed light parameter of the multiple types of LED modules, wherein the LED modules and the control circuit are placed on the light source plate, wherein electricity is supplied to control circuit and the LED modules from a driver, wherein the driver is placed outside the bowl housing.
However, PICKARD et al. discloses a light source 100 (as seen in Figure 1) including multiple types of LED modules 302/304/306 (as seen in Figure 3), a control circuit and a light source plate 102 (as seen in Figure 3), wherein the control circuit (required for operation), wherein the LED modules 302/304/306 and the control circuit are placed on the light source plate 102, wherein electricity is supplied to control circuit and the LED modules 302/304/306 from a driver.
In addition, the examiner takes Official Notice of the use and advantages of manual switches, specifically for controlling light source drivers, are old and well known in the illumination art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply substitute an LED light source 100 of PICKARD et al. for the light source 202 in the patented apparatus 200 of DAVIS et al., to obtain the predictable result of providing the apparatus 200 with a light source having many desirable advantages (e.g. reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production) over other light sources. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). Substituting the LED light source 100 of PICKARD et al. for the light source 202 of DAVIS et al. would had naturally result in the housing 116 (housing the electronics driving the LED modules 302/304/306) placed outside the bowl housing 106.
	It would have been further obvious to one of ordinary skill in the art at the time the invention was made to simply provide a known manual switch for control circuit of the LED modules 302/304/306 in the patented apparatus of DAVIS et al., as previously modified by PICKARD et al., to obtain the predictable result of enabling the apparatus to selectively produce light of different characteristics. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lund (U.S. Pat. 3,609,346), Thomas et al. (U.S. Pat. 6,402,112), Dupre (U.S. Pat. 7,434,967), Buse (U.S. Pat. 7,484,866), Vice et al. (U.S. Pat. 9,239,149), Highbridge (U.S. Pat. App. Pub. 2017/0234517), and Zeng et al. (U.S. Pat. 11,098,883) disclose recessed lighting fixtures including trim members, bracket members coupled to the trim members, lamp brackets rotatably coupled to the bracket members, and light sources coupled to the lamp brackets such that the lighting direction of the light source can be projected in a desired direction.
Börner et al. (U.S. Pat. 6,234,645), Lee et al. (U.S. Pat. App. Pub. 2010/0176730), Xue et al. (U.S. Pat. App. Pub. 2014/0168992), and Negley et al. (U.S. Pat. 8,896,197) light sources including a plurality of light emitting diodes disposed on a circuit board, and driving electronics configured to provide power to the light emitting diodes.

Allowable Subject Matter
Claims 5, 7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197. 

/ISMAEL NEGRON/Primary Examiner, Art Unit 2875